The opinion of the court was delivered, by
Lowrie, C. J.
All the questions made on this record may be stated in one. In an action for seduction, may the woman who was seduced be asked, on cross-examination, whether she has had connection with other men, for the purpose of showing her bad character, or for the purpose of laying grounds for contradicting her, if she denies it? We think the court properly negatived this question.
True enough, the parent is entitled to damages for the disgrace brought upon the family by this stain upon the general good character or reputation of the daughter, but is entitled to damages only for the loss of service, if her previous reputation for chastity was bad; and thus reputation becomes an element of the case. But reputation is a fact that is to be directly proved, and not inferred from special acts. A person may have a very good reputation in his or her neighbourhood, notwithstanding acts of indiscretion and error. One is presumed to have that, and this presumption is to be set aside only by proof to the contrary. Proof of acts is not proof of reputation. The law does not inquire whether the reputation is well-founded or not; for, to do so, it would have to investigate the whole life of the person, which is impossible. We take the reputation as w7e find it in society, when we allow damages for the injury to it. The facts offered to be proved being therefore irrelevant, the witness could not have been contradicted even if she had denied them. There is no danger of any person having a better reputation in ordinary conduct than he deserves; however apt society is to estimate persons according to their pretences in those special pursuits that are above the comprehension of ordinary intelligence.
Judgment affirmed.